DETAILED ACTION
Allowable Subject Matter
Claim 32 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 32 includes limitations directed to wherein the projector display device further comprises at least one accelerometer and one gyrosensor in order to measure movement in six degrees of freedom and wherein the processing unit is further arranged to determine, by means of coupling, an actual position and/or an actual orientation of the display device based on a position and/or an orientation of the display device determined by the tracking module.  These limitations when viewed in combination with base claim are seen to provide patentable distinction over the cited prior art of record.
Claim 37 includes limitations directed to wherein the data interface or scanning apparatus is additionally arranged to detect a defined standing position of a player and the projector projects the defined standing position onto the playing field.  These limitations when viewed in combination with base claim are seen to provide patentable distinction over the cited prior art of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-30, 33, 36 and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson (US 2010/0081520 A1).	

Regarding claim 29, Peterson teaches A system for analyzing the movement of at least one piece of sports equipment for a type of ball sport (See Abstract), comprising: 
a projector arranged to generate projections on at least one playing field (See [0003+]; 
a data interface or scanning apparatus arranged to detect in a reference system a position of the projector, a defined start position and a target position for a ball of the type of ball sport, and at least one environmental parameter which comprises a topographical parameter that characterizes the topography and which at least partially characterizes an environment within an area between the start position and the target position (See abstract; [0003+, 0010+, 0009+, 0013+ and 0005+]; and 
a processing unit arranged to utilize the reference system in calculating an ideal trajectory of the at least one piece of sports equipment based on the start position of the ball, the target position of the ball, and the at least one environmental parameter, and to generate a first virtual trajectory model, adapted to the topography based on the topographical parameter, of the at least one piece of sports equipment in at least one section of the environment on the basis of the calculated ideal trajectory of the at least one piece of sports equipment,  (See [0007+, 0060+]
wherein the projector is arranged to project the start position of the ball and the first virtual trajectory model onto the playing field as a first line.  (See [0008+])

	Regarding claim 38, Peterson teaches A system for analyzing the movement of at least one piece of sports equipment for a type of ball sport (See Abstract), comprising: 
a projector arranged to generate projections onto at least one environment (See [0003+]); 
a data interface or scanning apparatus arranged to detect in a reference system a position and/or orientation of the projector, a defined start position and a target position for a ball of the type of ball sport, and at least one environmental parameter that comprises a topographical parameter, which characterizes the topography, and that which at least partially characterizes an environment within an area between the start position and the target position (See [0009+, 0010+, 0013+]); and
 a processing unit arranged to utilize the reference system in calculating an ideal trajectory of the at least one piece of sports equipment based on the start position of the ball, the target position of the ball, and the at least one environmental parameter in order to calculate a field of view of the projector in the reference system on the basis of the detected position and/or the orientation of the projector, and to generate a first virtual trajectory model, adapted to the topography based on the topographical parameter, of the at least one piece of sports equipment in at least one section of the environment on the basis of the calculated ideal trajectory of the at least one piece of sports equipment,  (See [0007+, 0060+])
wherein the projector is arranged to project the start position of the ball and the first virtual trajectory model onto the environment as a first line.  (See [0066+])

	Regarding claim 30, 33 and 36, Peterson teaches:
(Claim 30)  a user interface arranged to detect a start position of the ball of the type of ball sport in a reference system by means of input by a user.  (See [0007+, 0049+])
(Claim 33)  a tracking module, arranged to detect a start position of a ball of the type of ball sport and a defined target position for the ball in a reference system and to detect a position and/or an orientation of the display device in the reference system.  (See [0070+])
(Claim 36)  wherein the projector projects the first virtual trajectory model onto the playing field in real time.  (See [0008+, 0063+])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
Graham v. John Deere Co. and completed in the interest of brevity.

Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2010/0081520 A1) in view of Boscha (US 2002/0173365 A1).

	Regarding claim 35, the modified Peterson teaches all the limitations of claim 34 as applied above.  Boscha teaches wherein the system is additionally configured to display a deviation between the actual position and/or trajectory of the piece of sports equipment and the ideal position and/or trajectory of the piece of sports equipment.  (See Figure 9 and [0095+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Peterson to include the teaching Boscha as the use of known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  The technique of Boscha to provide a display of the actual position/trajectory and the ideal trajectory and the deviation there between is a known technique for a similar device.  Such a display would clearly allow the user obtain visual feedback to their golfing performance to help improve their golf game.  As such, the incorporation of this visual feedback on the Peterson device would improve a similar device with a known technique in the same way rendering the combination obvious.
Response to Arguments
With regards to the arguments, the examiner has changed the grounds of rejection which utilize new art.  As such, the rejections directed towards the old rejections are considered moot.  Furthermore, with regards to the arguments based on the newly amended claim limitations, the examiner points the applicant to the new grounds of rejection supra for as to how the examiner views the cited art of record as meeting these claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711